        Case 2:20-cv-02927-CBM-AS Document 31 Filed 04/30/20 Page 1 of 1 Page ID #:446

                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
                                            CIVIL MINUTES - GENERAL


Case No.           CV 20-2927-CBM(ASx)                                              Date    APRIL 30, 2020


Title      Donald McDougall v. County of Ventura California, et al


Present: The Honorable               CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE



                   YOLANDA SKIPPER                                               NOT REPORTED
                        Deputy Clerk                                              Court Reporter


                 Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                             None Present                                         None Present



Proceedings:           IN CHAMBERS-ORDER AND NOTICE TO ALL PARTIES


         Counsel are hereby notified that pursuant to the Judge's directive, the fees in Order [18] filed on
         April 13, 2020, are hereby ordered refunded forthwith.


         IT IS SO ORDERED.

         cc: all parties,   Fiscal




         CV-90                                       CIVIL MINUTES - GENERAL            Initials of Deputy Clerk ys
